Citation Nr: 1536457	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  10-44 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to the left knee disability.  


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to January 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2015 the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In July 2015 the Veteran submitted an increased rating claim for the left knee disability and claims for a temporary total disability rating for convalescence for the left under 38 C.F.R. §§ 4.29 and 4.30.  These issues been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The evidence shows that the Veteran has degenerative joint disease and chondrosis in his right knee.  See VA treatment record dated in January 2011 and June 2015.  The Veteran contends that his right knee disability is secondary to his service-connected left knee disability because since service he has put a lot of pressure on his right knee to support his left knee.  See April 2015 Board hearing transcript.  

On VA examination in November 2009 the examiner opined that the Veteran's service-connected left knee condition was not significant enough to cause injury to the right knee.  This opinion is inadequate as it did not address aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient, as it did not clearly encompass a discussion of aggravation).  

In a December 2009 opinion the examiner concluded that the Veteran did not have undue stress placed on the right knee as a result of the service-connected left knee.  The examiner further stated that x-ray findings support age related degeneration rather than a clinical diagnosis of arthritis.  This opinion is inconsistent with other medical records, which provide a diagnosis of degenerative joint disease and chondrosis of the right knee.  See May 2009 VA x-ray report, March 2014 and June 2015 VA progress notes.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  Both VA opinions were flawed.  A new examination/opinion is required.

Lastly, VA treatment records in March 2014 show that in April 2012 the Veteran's psychiatrist was encouraging him to apply for benefits from the Social Security Administration (SSA).  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment, including those associated with SSA, are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  The Veteran specifically should be asked if there are any pertinent treatment records at SSA that need to be obtained.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.

2. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any right knee disability.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a.  Identify/diagnose all current disabilities of the right knee.

b.  For each identified right knee disability the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  The examiner is asked to address service treatment records showing shin splints and right leg pain.  See service treatment records dated in January 2004 and June 2004.  The examiner should also discuss VA treatment records documenting the Veteran's complaints of right knee pain in January 2006, which is the same month he was discharged from service.  

c.  For each identified right knee disability, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that it was caused by the service-connected left knee disability.

d.  For each identified right knee disability, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that it was aggravated (permanently made worse) by the service-connected left knee disability.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

